Dausman, J.
The appellees instituted this action to foreclose their statutory lien on real estate owned by appellant. The board of trustees of the town of Hillsboro, by resolution, ordered the construction of a cement sidewalk on Davidson street. One of the tracts of real estate abutting the improvement and containing 3.75 acres is owned by appellant. The averments of the complaint are exactly the same as the averments of the complaint in Cain School Tp. v. Snyder (1920), ante 140, 126 N. E. 686, except as to proper names and amount involved. Demurrer to complaint was overruled and appellant refused to plead. Judgment for appellees in the sum of $139.92. The questions of law presented aré the identical questions presented in the Snyder case, and on the authority of that case the judgment herein is affirmed.